MARKEY, Circuit Judge.
DECISION
Julio M. Cruz (Cruz) appeals from a Merit Systems Protection Board (Board) order granting the Navy’s motion to dismiss his appeal. We affirm.
BACKGROUND
Cruz was employed as an Education Services Specialist by the Navy. On January 29, 1988, the Navy sent him a Notice of Proposed Removal. The Notice included 14 paragraphs listing specific instances of insubordination and unsatisfactory performance of a critical performance standard occurring between 23 September and 7 December, 1987. The Notice set forth Cruz’ right to reply orally and in writing, tendered time off to prepare a reply, noted that it was only a proposal, and said the proposed removal action, “if found warranted”, would not be taken before 30 days had passed and Cruz had received a final decision letter.
On February 9,1988 Cruz filed a rebuttal in which he discussed the listed acts of insubordination, denying some, admitting some, and giving his reasons for some.
On February 16, 1988, Cruz resigned “effective March 1, 1988.”
On February 22, 1988, a Navy Employee Relations Specialist sent a memo to Cruz, advising that whenever there is any indication that a resignation may have been submitted involuntarily (Cruz’ resignation had referred to “duress”), the Navy’s policy was to permit withdrawal. The memo urged withdrawal, pointing out that Cruz’ personnel records would otherwise reflect that he had resigned on receipt of a removal proposal and referring to Cruz’ appeal rights if he withdrew his resignation and an adverse action were taken.
On February 23, Cruz responded with a memo in which he reaffirmed his resignation as of March 1,1988 and requested that a final decision be rendered on the proposal to remove. Cruz expressed concern for the effect on future employment of an indication on his records that he resigned because his “removal for cause was imminent”. If the final decision should result in an adverse action, Cruz said he would appeal to the Board. Cruz wrote “Should no adverse action be rendered then I request that my personnel records reflect an unconditional resignation”.
In a phone call of February 26 and a confirming memo of February 29, the Navy personnel specialist again informed Cruz that his resignation precluded issuance of a final decision and again reminded Cruz of his option to retract his resignation and receive a final decision. Cruz instructed the personnel specialist to proceed with the processing of his resignation. The Navy did so, separating Cruz by reason of his resignation effective 1 March 1988.
*1240On July 28, 1988, Cruz appealed to the Board and the AJ granted a hearing. The Navy moved to dismiss for lack of jurisdiction. On November 25, 1988, after a hearing, the Administrative Judge (AJ) found: the Navy had reasonable grounds for proposing Cruz’ removal; the Navy firmly believed the charges would be substantiated; far from suggesting or imposing any terms on Cruz’ resignation, the Navy twice invited him to withdraw it; Cruz’ decision to resign, rather than contest a removal, was not coerced or caused by Navy deception or by any improper act or omission of any Naval person; there were reasonable grounds for charging that Cruz was insubordinate and disrespectful on numerous occasions, repeatedly confronting his supervisor on matters of her authority and refusing to comply with her directives and guidance; without permission or authority, Cruz tried to get a private citizen discharged as a campus representative; and the Commanding Officer of the Naval Air Station requested Cruz’ commanding officer to replace Cruz in view of documented complaints from persons outside the chain of command. The AJ rejected Cruz’ allegation that the reason the agency filed the charges was that it was acting in reprisal for his EEO complaints, finding that his removal was proposed for appropriate, identified reasons and that Cruz had failed to establish a causal connection between his EEO complaints and the proposal to remove him.
Cruz petitioned the Board for review, contending that (1) the Navy committed harmful procedural errors; (2) the AJ was biased; (3) the AJ erred in finding no coercion; and (4) the AJ erred in finding that the agency’s proposal to remove him was not made in reprisal for his filing EEO complaints. The Board denied the petition for failure to meet the criteria for review, 40 M.S.P.R. 683, and went on to hold that: (a) there was no basis for review of contention (1) because Cruz failed to establish that his resignation constituted an appeal-able action; (b) there was no evidence of bias; (c) the AJ did not err in finding lack of coercion; and (d) the AJ should not have reached Cruz’ reprisal assertion made in connection with his proposed removal because 5 U.S.C. § 2302(b) (making reprisal a prohibited personnel practice) is not an independent source of Board jurisdiction. The Board pointed out that an employee must establish subject matter jurisdiction before the Board may review claims based on such practices, citing Wren v. Department of the Army, 2 MSPB 174, 2 M.S. P.R. 1, 2 (1980) affd sub nom. Wren v. Merit Systems Protection Board, 681 F.2d 867, 871-73 (D.C.Cir.1982). The Board then distinguished its action in Durden v. Department of the Navy, 18 M.S.P.R. 373, 376 (1983), where it found Durden’s retirement involuntary because handicap discrimination was the sole reason for a threatened removal, and was intertwined with the Board’s jurisdiction, i.e., with voluntariness of Durden’s resignation. The Board said that reprisal, even if true, could not have been the sole reason here in light of the reasons residing in the AJ’s findings that Cruz was disobedient, disrespectful, and insubordinate. Finding that the appeal is not a mixed case, the Board agreed with the AJ that Cruz was therefore not entitled to appeal to the EEOC and a District Court. Accordingly, the Board let stand the AJ’s dismissal, vacating only that part of the AJ’s decision relating to Cruz’ assertion that reprisal was the reason charges were filed.
ISSUE
Whether the Board lacked jurisdiction over Cruz’ appeal.
I. Procedural History in This Court
In the now vacated opinion, the panel majority described this as a “mixed case”, which it defined as “one involving an ap-pealable action and a discrimination issue”. Citing Williams v. Department of the Army, 715 F.2d 1485 (Fed.Cir.1983), and 5 U.S.C. § 7702, and expressing concern that Cruz might otherwise be denied court review of his “discrimination claim”, the panel would have remanded the case to the Board with instructions to decide “the discrimination issue”. Though the panel said it “reversed” the Board, it did not specify *1241the nature of or describe the “appealable action” it thought present and it did not challenge the Board’s finding that Cruz’ resignation was not the result of coercion, deception or the like. Nor did the panel discuss the question of whether, once it found Cruz’ February 16, 1988 resignation voluntary, and that there was thus no ap-pealable action over which it had jurisdiction, the Board had jurisdiction to proceed further to decide a claim not within its assigned jurisdiction.
This court accepted the Navy’s suggestion for in banc consideration of this question:
Whether an allegation of title VII discrimination presented by a former employee expands the jurisdiction of the Merit Systems Protection Board to decide that discrimination issue where the board had already determined that it lacked jurisdiction under 5 U.S.C. § 7512 because the former employee had resigned voluntarily.
We here answer that question in the negative.
II. Underlying Facts
As will be clear from what follows, we hold that the Board’s decision denying jurisdiction was not “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. § 7703(c). With respect to the underlying facts, we agree with the Board that: (1) the Navy established reasonable grounds for proposing Cruz’ removal; (2) the Navy firmly believed the charges would be substantiated; (3) the Navy imposed no terms on Cruz’ resignation, made no misrepresentations, and twice invited a retraction that would have preserved Cruz’ appeal rights; (4) Cruz was insubordinate, disobedient, and disrespectful; (5) Cruz’ resignation was not coerced; and (6) Cruz’ assertions of bias and denial of due process are without merit.
III. Jurisdiction
As the AJ and the Board recognized, the sole issue in this case is whether the Board had jurisdiction over Cruz’ appeal to it.
The Board has only that jurisdiction conferred on it by Congress. Thomas v. United States, 709 F.2d 48, 49 (Fed.Cir.1983). The Board’s limited jurisdiction as here applicable is set by a statute, 5 U.S.C. § 75122, which grants the Board jurisdiction to hear and determine challenges to specific adverse actions of agencies, including removals and four other adverse actions not here involved.3 The sole agency action in this case is its January 28, 1988 notification to Cruz of its tentative proposal to remove him on charges specifying numerous acts of insubordination and unacceptable performance of one critical element of his position. It is that proposal, Cruz argues, that was tainted by reprisal. Because mere proposals to remove are not listed in § 7512, they are not appealable adverse actions in themselves and the Board has no jurisdiction over them. Rose v. Department of Health and Human Services, 721 F.2d 355, 356 (Fed.Cir.1983).
If Cruz had withdrawn his resignation and allowed his rebuttal of February 9, 1988 to stand, and if the agency procedures thus triggered had resulted in his removal, the Board would have had jurisdiction over any appeal he might have filed from that appealable adverse agency action. In that event 5 U.S.C. § 77024 would have come *1242into play and required the Board to decide the merits of the removal action and any discrimination issue Cruz might have presented; but § 7702 merely describes what the Board must do when it has jurisdiction; it is not a grant of jurisdiction. Moreover to apply § 7702 to a case in which there is no appealable action is to re-write the statute by deleting its subsection (a)(1)(A).
Cruz’ February 16, 1988 letter announcing his resignation effective March 1, 1988, and his disregard of two written warnings that failure to withdraw his resignation would forfeit his appeal rights, forestalled all agency procedures and resulted in the agency’s taking no action at all, much less an appealable action, on the proposed removal. There being no appealable action, the Board was without jurisdiction and there was nothing with which Cruz’ reprisal assertion could be “mixed”.
It is undisputed that the Board lacks jurisdiction to hear and determine an appeal from an employee who has voluntarily resigned. The courts, however, have recognized a corollary proposition, i.e., that the Board does have jurisdiction to hear and determine an appeal by an employee whose resignation was not voluntary, an involuntary resignation being deemed a “constructive removal”. The Board has jurisdiction to determine whether a resignation was voluntary or involuntary because it has jurisdiction to determine its jurisdiction, as do its AJ’s. A resignation is either voluntary or involuntary on the date it is submitted and jurisdiction must be determined as of that date. Cruz, who has the burden of establishing jurisdiction, alleged before the Board that his resignation was involuntary because the agency knew that the charges it cited as the basis for proposing his removal could not be substantiated. That allegation was correctly found to be without merit.
Resignations are presumed voluntary, Christie v. United States, 518 F.2d 584, 587, 207 Ct.Cl. 333 (1975), and Cruz has submitted no evidence overcoming that presumption or indicating that his resignation was involuntary. On the contrary, the record establishes a textbook example of a voluntary resignation submitted in the face of serious charges.
IV. Effect of the Reprisal Claim
In his petition for Board review, Cruz recognized that his reprisal claim rested on the absence of reasonable grounds for proposing his removal:
In the absence of sustainable charges and substantive documentation, and in the presence of so many procedural violations, it can only be concluded that there was another reason for the agency’s actions; and that reason is my prior EEO involvement.
The opposite of Cruz’ scenario is present here, where there was strong evidence that the charges constituted good cause, there was substantive documentation, and his resignation precluded all procedures on the proposal. We repeat that the only agency action here was the notification of intent to remove in view of serious charges. The AJ found and the Board affirmed the finding that the Navy fully believed the charges would be sustained. Under such objective circumstances the Navy would have been remiss if it had condoned Cruz’ conduct by failing to bring the charges it brought. In cases properly before this court, i.e., those not involving discrimination, the Board’s jurisdiction over an allegedly involuntary resignation has been determined by an evaluation of objective facts without exploration of the subjective motivation of either the employee or the agency. Indeed, this *1243court’s evenhanded approach has been to ignore assertions of allegedly evil agency motives in finding resignations voluntary, and to ignore allegedly proper motives in finding resignations involuntary. See Christie, 518 F.2d at 587; Scharf v. Dept. of the Air Force, 710 F.2d 1572, 1575 (Fed. Cir.1983); Covington v. Department of Health and Human Services, 750 F.2d 937, 942 (Fed.Cir.1984). To look to motive in this case would thus be contrary to clear precedent.
It must be remembered that the asserted act of reprisal here is the Navy’s bringing of the charges. The sole issue here is the Board’s jurisdiction, and that issue resolves into whether Cruz’ resignation was voluntary or involuntary because obtained by coercion, deception or the like. All evidence of involuntariness must be considered, but the reprisal assertion, if the Board had independent jurisdiction over it, would be subsumed by the findings of no coercion, or deception, or other improper agency act.5 Though we obviously do not here decide whether reprisal may or may not have been among the motives of Cruz’ supervisors, we cannot hold that the bringing of numerous, valid, serious and sustainable charges of conduct that destroys the efficiency of the service constitutes coercion to resign. To so hold would be contrary to precedent and to common sense. This court has repeatedly held that the imminence of a less desirable alternative does not render involuntary the choice made. Sammt v. United States, 780 F.2d 31, 32 (Fed.Cir.1985); Schultz v. United States Navy, 810 F.2d 1133, 1136 (Fed.Cir. 1987); Griessenauer v. Department of Energy, 754 F.2d 361, 364 (Fed.Cir.1985); Covington v. Department of Health and Human Services, 750 F.2d 937, 942 (Fed. Cir.1984) (dicta); Taylor v. United States, 591 F.2d 688, 692, 219 Ct.Cl. 86 (1979); Christie v. United States, 518 F.2d 584, 587-88, 207 Ct.Cl. 333 (1975).
Cruz’ primary assertion in his appeal here is that the Board should have decided his reprisal claim and notified him of a right to appeal that decision to the EEOC or a district court because the agency’s January 29, 1988 letter was in reprisal for filing his 1987 EEOC complaint.6 But that mere assertion does not provide a basis for Board jurisdiction in this voluntary resignation case. First, a petitioner’s mere assertion cannot create jurisdiction. Second, as above indicated, bringing charges, for whatever reason, is not in itself an agency action appealable to the Board. Nor are discriminatory acts in themselves agency actions appealable to the Board. A statute, 5 U.S.C. § 2302(b), makes reprisal a prohibited personnel practice, but that statute is not an independent source of Board jurisdiction. Wren v. Merit Systems Protection Board, 681 F.2d 867, 871-73 (D.C.Cir.1982).
Nor would a source of jurisdiction be created by accepting, arguendo, Cruz’ label for his reprisal assertion: “Title YII claim of discrimination”. The Board has not been granted jurisdiction over Title VII claims per se, i.e., over “pure” or “naked” Title VII claims unaccompanied by an appealable action over which the Board does have jurisdiction. Cruz on this appeal attempts to convert his attempted appeal under Title 5, U.S.C. to a suit for discrimination under Title VII of the Civil Rights Act. As above indicated, when discrimination is asserted in an appeal from a removal or other appealable adverse agency action *1244over which the Board has jurisdiction, the case is a “mixed case” and the Board must decide the merits of the appealable action and whether it was a discriminatory act. 5 U.S.C. § 7702. In such cases, the Board routinely notifies appellants of a right to EEOC review. Where, as here, it has been found that there never was an appealable adverse agency action, the case is not a “mixed case”, § 7702 is not involved, and the Board correctly determined that it was without jurisdiction to consider Cruz’ claim of procedural error or his reprisal assertion, or any other claim beyond the Board’s jurisdiction. That holding and our affirmance break no new ground. See Manning v. Merit Systems Protection Board, 742 F.2d 1424 (Fed.Cir.1984) (jurisdiction lacking over reassignment, no jurisdiction to consider allegation reassignment was in reprisal for exercise of First Amendment rights); Synan v. Merit Systems Protection Board, 765 F.2d 1099, 1101 (Fed.Cir. 1985) (rejecting reliance on § 7702 because suspension was not an appealable action and refusing to transfer discrimination claims to district court where Board lacked jurisdiction over suspension of 14 days or less: “Reliance on § 7702(a)(1) is of no help to petitioner either, because the discrimination-based action must be one that is ap-pealable.”); Sammt v. United States, 780 F.2d 31 (Fed.Cir.1985); and Wren, supra. For the same reason, the Board correctly declined to refer to any right of EEOC review and Cruz’ motion for transfer of this case to a district court must be denied.
In Wren v. Merit Systems Protection Board, 681 F.2d 867 (D.C.Cir.1982), a case in which the agency action was a removal, Wren, a probationary employee, was removed for unsatisfactory performance, un-cooperativeness, and failure to attend performance seminars. She appealed to the Board and also sought an investigation by the Office of Special Counsel (OSC) of her assertions of reprisal for her alleged “whistle blowing”. Her appeal to the Board was based on her claim that her removal was in reprisal for the same “whistle blowing”. The Board dismissed for lack of jurisdiction over appeals filed by probationary employees removed during the probation period. Wren appealed the Board’s dismissal to the court, but argued that the court should remand with instructions that the Board order OSC to complete an investigation of Wren’s reprisal assertions. Though it criticized OSC’s apparent failure to perform its statutory duty, the court affirmed the dismissal. Circuit Judge, later Chief Judge, Wald stated:
The only matter properly before this court is the Board’s decision that it had no jurisdiction over Wren’s appeal from the Army’s adverse personnel action. We find that decision a correct one. Accordingly, we must affirm the decision of the Board.
681 F.2d at 869.
Therefore, if the OSC fails to perform its statutory duties, as here, relief — if it lies at all — must be sought in a separate action in the district court to compel the OSC to perform its statutory duties.
681 F.2d at 872.
However, the proper remedy for the OSC’s failure cannot be an appendage to this appeal from a legally correct decision of the Board that it had no jurisdiction to consider petitioner’s appeal from her job termination.
681 F.2d at 875.
Lack of jurisdiction is lack of jurisdiction. If, as in Wren, a claim that a removal was an act of reprisal cannot be an appendage to an appeal from a Board dismissal for lack of jurisdiction over a probationary employee it is at least difficult to see how a claim that the mere bringing of charges was an act of reprisal can be an appendage to this appeal from a Board dismissal for lack of jurisdiction over a voluntary resig-nee.
Here, as it was in Wren, the question is not whether a reprisal claim should be heard but where and under what conditions it should be heard. As the court did in Wren, we hold only that it can’t be heard as part of a case over which the Board has no jurisdiction.
V. Cruz’ Contentions
Cruz’ citation of Williams v. Dept. of the Army, 715 F.2d 1485 (Fed.Cir.1983) and *1245similar cases is inapt, for Cruz ignores a crucial distinction: those cases involved ap-pealable agency actions over which the Board had jurisdiction, whereas a crucial and dispositive fact in the present case is that Cruz voluntarily resigned, as the AJ found and as the Board and this court have agreed. By that act, Cruz lost all right to appeal any issue to the Board, 5 C.F.R. § 752.401(b)(9) (1989), much less an issue over which the Board lacks independent jurisdiction.
Cruz mistakenly relies on Durden v. Dept. of the Navy, 18 M.S.P.R. 373 (1983) as requiring the Board to notify him of a right to appeal the Board’s decision to the EEOC. First, Durden is not precedent in this court. Second, the Board noted that the handicap discrimination issue in Dur-den required analysis to determine whether Durden’s retirement in the face of the agency’s advice to consider retirement or be removed because of his handicap was a constructive discharge, whereas the proposal to remove Cruz was based on repeated acts of insubordination, on conduct most destructive of the efficiency of the service. Third, unlike the present case, the agency suggested retirement in Durden and it was found, contrary to the facts here, that there was not even an arguable basis for Durden’s discharge, the agency having previously accommodated his handicap. Finally, and most important, the Board said Durden was a narrow exception because handicap discrimination was the sole reason for the threatened discharge, i.e., the threat and Durden’s retirement were “intertwined” with, indeed based on, Durden’s handicap. There is no basis for a similar exception here, where Cruz’ assertion of reprisal does not affect the volun-tariness of his resignation in the face of serious charges of insubordination and unacceptable performance. Unlike the situation in Durden, as the Board held, Cruz’ “reprisal claim, even if true, cannot be considered the sole reason here, since the agency demonstrated an arguable basis” for the proposal to remove him.
Cruz argues that a court may, after learning a fact “necessary to its principal jurisdiction” is absent, go on to decide issues within its pendent or ancillary jurisdiction, citing Rosado v. Wyman, 397 U.S. 397, 90 S.Ct. 1207, 25 L.Ed.2d 442 (1970) and United Mine Workers v. Gibbs, 383 U.S. 715, 86 S.Ct. 1130, 16 L.Ed.2d 218 (1966). The argument is unavailing, for in those cases the courts originally had jurisdiction that was subsequently defeated by later events. Here the Board never had jurisdiction. Cruz’ resignation was voluntary ab initio and there was no jurisdiction on which jurisdiction over any other issues could “pend”. That Cruz’ resignation was not found to have been voluntary until November 25, 1988 does not change its voluntary nature at its birth on February 16, 1988. The Board had no jurisdiction at that point and did not acquire jurisdiction thereafter. Surely Cruz’ mere assertion of reprisal, over which the Board has no independent jurisdiction, could not have created a basis for Board jurisdiction over the appeal. Two zeros cannot make a one.
VI. Potential Fora for Cruz’ Reprisal or “Discrimination” Claim
Cruz implies in his briefs that the Board’s refusal to decide his reprisal claim and notify him of a right to appeal to the EEOC or the district court deprived him of all chance for review of what he calls his “Title VII discrimination claim”. We need not and therefore do not decide that question. We note, however, that an appeal from the Board may not be the only route for presentation of Cruz’ reprisal “Title VII” claim, a claim that would appear to fall within the subject matter jurisdiction of fora other than the Board. First, the district court has subject matter jurisdiction over Title VII claims. If Cruz believes he has been the victim of discriminatory acts violative of Title VII, he may file a complaint and obtain a de novo trial in the district court under 42 U.S.C. § 2000e-5(f)(3). Chandler v. Roudebush, 425 U.S. 840, 96 S.Ct. 1949, 48 L.Ed.2d 416 (1976). Further, if Cruz filed a complaint with the EEOC and the EEOC dismissed his complaint because he was presenting the same issues to a court, the EEOC may reopen its proceedings on that complaint *1246after the Board has dismissed his appeal for lack of jurisdiction. Weaver v. Garrett, EEOC App. 01894059 (April 26, 1990). Lastly, Cruz may submit his reprisal claim to the Office of Special Counsel which may, if warranted, take full remedial action. 5 U.S.C. § 1206(c)(1).7
CONCLUSION
Because the Board decided only its jurisdiction and made no decision on the merits of Cruz’ reprisal assertion, the only issue on this appeal is the Board’s jurisdiction and there was no basis for notifying Cruz of any right to appeal the Board’s decision to the EEOC. See Rose, 721 F.2d at 357 (“Petitioner also raises numerous other issues relating to the merits of her case. However, we cannot consider these matters since this appeal raised only the jurisdictional issue.”) The Board was entirely correct in looking first to its jurisdiction, and having found that it never had any, and that the reprisal claim was not intertwined with the issue of voluntariness, in referring Cruz to this court as a proper forum for review of Board decisions on its jurisdiction. Ballentine v. Merit Systems Protection Board, 738 F.2d 1244 (Fed.Cir.1984).
Congress has determined that the Board has no jurisdiction over voluntary resignations. 5 U.S.C. § 7512. Congress has also determined that the Board has no jurisdiction over discrimination claims per se, having placed that jurisdiction in the district court. 42 U.S.C. § 2000e-5(f)(3). Congress has also determined that the Board must decide discrimination claims when discrimination is alleged to have been the basis for appealable actions over which the Board does have jurisdiction. 5 U.S.C. § 7702. It might have been neater and less complicated if Congress had made no jurisdiction-determining distinction between ap-pealable actions and voluntary resignations and required the Board to decide discrimination claims in either type of case. We are not legislators, however, and are not at liberty to so manipulate the statutes as to achieve that result.
We do not sit to decide hypothetieals. It may be that a resignation case could arise in which the facts would compel a Board decision on a reprisal assertion.8 We hold only that in a case like the present, where the Board has determined that a resignation in the face of serious charges was voluntary, it never acquired jurisdiction to decide anything, including the question of whether there may also have been another reason — one outside the Board’s statutorily assigned jurisdiction — for proposing those valid charges. See Christianson v. Colt Industries Operating Corp., 486 U.S. 800, 818, 108 S.Ct. 2166, 2178, 100 L.Ed.2d 811 (1988) (on concluding lack of jurisdiction, court cannot decide the merits but is limited to dismissing or transferring the case).
In sum, we need not and do not decide whether Cruz’ reprisal or “discrimination” claim may be decided in another forum or in which forum it might be decided; we hold only that it cannot be decided by the Board in a case over which the Board never acquired jurisdiction.
AFFIRMED.

. 5 U.S.C. § 7512 reads in pertinent part:
This subchapter applies to—
(1) a removal:
(2) a suspension for more than 14 days;
(3) a reduction in grade;
(4) a reduction in pay; and
(5) a furlough of 30 days or less;


. A broad range of subject matter, none of it relevant here, is set forth as within the Board’s jurisdiction in 5 C.F.R. Sections 1201.2 and 1201.3(a)(4) — (19) and 1201.3(b).


. 5 U.S.C. § 7702 reads in pertinent part:
(a)(1) Notwithstanding any other provision of law, and except as provided in paragraph (2) of this subsection, in the case of any employee or applicant for employment who—
(A) has been affected by an action which the employee or applicant may appeal to the Merit Systems Protection Board, and
(B) alleges that a basis for the action was discrimination prohibited by—
(i) section 717 of the Civil Rights Act of 1964 (42 U.S.C. 2000e-16),
*1242(ii) section 6(d) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(d)),
(iii) section 501 of the Rehabilitation Act of 1973 (29 U.S.C. 791),
(iv) sections 12 and 15 of the Age Discrimination in Employment Act of 1967 (29 U.S.C. 631, 633a), or
(v) any rule, regulation, or policy directive prescribed under any provision of law described in clauses (i) through (iv) of this sub-paragraph, the Board shall, within 120 days of the filing of the appeal, decide both the issue of discrimination and the appealable action in accordance with the Board’s appellate procedures under section 7701 of this title and this section.
(Emphasis added).


. Cruz’ suggestion that the agency sought to force his resignation founders on the Navy's repeated invitations that he retract it, and its warnings of the consequences (loss of appeal rights) if he did not retract, hardly the acts of an agency trying to force a resignation. Cruz thrice refused to "stand pat and fight”, Christie, 518 F.2d at 587 and thrice adhered to his own unfettered decision to resign. Indeed, as indicated in the text, Cruz announced that his resignation would stand if the Navy took no action on the proposal to remove him.


. Cruz improperly includes in the appendix and discusses in his brief documents related to an EEOC complaint he filed in February, 1988 and twice amended in March, 1988. Because the Notice of January 29, 1988 could not have been in "reprisal" for what had not yet occurred, those documents are obviously irrelevant. Because those documents were not part of the record before the Board, 5 U.S.C. § 7703(c), they were excluded from the appendix and we have necessarily ignored them.


. We make no comment respecting the viability of any such alternate routes of review.


. In a case in which the Board did have jurisdiction, for example, then Circuit Judge, now Chief Judge, Nies said "In an adverse action proceeding, the affirmative defense of reprisal is significant only in those cases which have been determined to have merit.” (emphasis added) Sullivan v. Department of the Navy, 720 F.2d 1266, 1278 (Fed.Cir.1983) (Nies, concurring). In Warren v. Department of Army, 804 F.2d 654, 658 (Fed.Cir.1986), Judge Nies' statement was reported as indicating that an agency’s good case might not win for the agency if the evidence shows that the motive for the removal was predominantly reprisal, making the agency's asserted reasons for removal pretextual and establishing a nexus between reprisal and removal. We have no quarrel with those statements as applicable to a case within the Board’s jurisdiction.